Pee Oubiam:
A careful examination of this case reveals no error committed in the court below. The question concerning the agreement between the parties as to the division fences, was properly submitted to the jury. The suits of replevin had nothing whatever to do with the matter in hand. The act of 1705 is, in its nature, penal, and cannot be used as a remedy for a trespass unless its terms have been modified by some local enactment to which our attention has not been called.
The fourth, fifth, sixth, seventh, and eighth assignments are passed, as not being in accordance with the rule of this court.
The judgment is affirmed.